EXHIBIT 10.21
 
CEREBAIN BIOTECH CORP.
CONSULTING AGREEMENT


This Consulting Agreement (this "Agreement"), made and entered into as of this
15th day of October, 2013 by and between Cerebain Biotech Corp., a Nevada
corporation (the "Company") and Superior Inc. (the "Consultant").


RECITALS
 
WHEREAS, Consultant possesses certain expertise and contacts in countries that
are beneficial to the company; and
 
WHEREAS, the Company wishes to engage the services of the Consultant to assist
the Company in marketing its biomedical products,


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto hereby agree as follows:


AGREEMENT


1.  
CONSULTING SERVICES



The Company hereby authorizes, appoints and engages the Consultant to perform
the services. Consultant’s primary responsibilities are to handle and introduce
the company to medical device testing organizations and to facilitate access to
doctors in Poland.


2.  
TERM OF AGREEMENT



This Agreement shall be for an initial term of twelve (12) months (the "Initial
Term"). At the expiration of the Initial Term, this Agreement may be renewed or
extended for any period as may be agreed by the parties. Either party may
terminate this Agreement by providing the other with thirty (30) days written
notice of such termination. Each party shall then be responsible to the other
only for such amounts accrued up to the date of such termination.


3.  
COMPENSATION TO CONSULTANT



The Company shall pay to Consultant the following:


a. Stock Compensation. Subject to the provisions hereof, the Company shall pay
Consultant a consulting fee of two hundred fifty thousand (250,000) shares of
the Company’s common stock for Services provided to the Company (the "Consulting
Fee"). The Consulting Fee shall be executed within fifteen (15) days of the
Company’s receipt of the signed contract.
 
 
1

--------------------------------------------------------------------------------

 
 
b. Expenses. Company agrees to pay all incidental costs and expenses associated
with service provided by Consultant. Such expenses are separate from cash
compensation as set out above, and include but not limited to such incidental
cost and expenses as travel and lodging, copying charges, printing charges, long
distance telephone charges, facsimile charges, postage, special mailings and
other reasonable expenses. Such expenses shall in every instance be reasonable
and verifiable with appropriate back-up documentation. All expenses individually
or in the aggregate over $250.00 will be pre-approved by Company.


4.  
REPRESENTATIONS AND WARRANTIES OF CONSULTANT



Consultant represents and warrants to and agrees with the Company that:


a. This Agreement has been duly authorized, executed and delivered by
Consultant. This Agreement constitutes the valid, legal and binding obligation
of Consultant, enforceable in accordance with its terms, and except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditor's rights generally.


b. The consummation of the transactions contemplated hereby will not result in
any breach of the terms or conditions of, or constitute a default under, any
agreement or other instrument to which Consultant is a party, or violate any
order, applicable to Consultant, of any court or federal or state regulatory
body or administrative agency having jurisdiction over Consultant or over any of
its property, and will not conflict with or violate the terms of Consultant's
current employment.


c. The parties hereto acknowledge and agree that the Company shall have the
right to refuse any course of action proposed by Consultant.


5.  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY



The Company, hereby represents, warrants, covenants to and agrees with
Consultant that:


a. This Agreement has been duly authorized, and executed by the Company. This
Agreement constitutes the valid, legal and binding obligation of the Company,
enforceable in accordance with its terms, except as rights to indemnity
hereunder may be limited by applicable federal or state securities laws, except
in each case as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditor's rights generally.


b. The performance of this Agreement and the consummation of the transactions
contemplated hereby will not result in a breach of the terms or conditions of,
or constitute a default under, any statute, indenture, mortgage or other
material Agreement or instrument to which the Company is a party, or violate any
order, applicable to the Company, or governmental agency having jurisdiction
over the Company or over any of its property.


6.  
INDEPENDENT CONTRACTOR



Both the Company and the Consultant agree that the Consultant will act as an
independent contractor in the performance of his duties under this Agreement.
Nothing contained in this Agreement shall be construed to imply that Consultant,
or any employee, agent or other authorized representative of Consultant, is a
partner, joint venturor, agent, officer or employee of the Company. Neither
party hereto shall have any authority to bind the other in any respect vis-a-vis
any third party, it being intended that each shall remain an independent
contractor and responsible only for its own actions.
 
 
2

--------------------------------------------------------------------------------

 


7.  
NOTICES



Any notice, request, demand, or other communication given pursuant to the terms
of this Agreement shall be deemed given upon delivery, if hand delivered or sent
via facsimile, or Forty-Eight (48) hours after deposit in the United States
mail, postage prepaid, and sent certified or registered mail, return receipt
requested, correctly addressed to the addresses of the parties indicated below
or at such other address as such party shall in writing have advised the other
party.


If to the Company:


Cerebain Biotech Corp.
13455 Noel Road, Suite 1000
Dallas, TX 75240


If to Consultant:


Superior Cabinetry Inc.
550 Nassau Road
Roosevelt, NY 11575
Tax ID: 11-3502967


8.  
ASSIGNMENT



This contract shall inure to the benefit of the parties hereto, their heirs,
administrators and successors in interest. This Agreement shall not be
assignable by either party hereto without the prior written consent of the
other.


9.  
CHOICE OF LAW AND VENUE

 
This Agreement and the rights of the parties hereunder shall be governed by and
construed in accordance with the laws of the State of Texas including all
matters of construction, validity, performance, and enforcement and without
giving effect to the principles of conflict of laws. Any action brought by any
party hereto shall be brought within the State of Texas, County of Dallas.


10.  
SEVERABILITY

 
If any provision of this Agreement is unenforceable, invalid, or violates
applicable law, such provision, or unenforceable portion of such provision,
shall be deemed stricken and shall not affect the enforceability of any other
provisions of this Agreement.


11.  
CAPTIONS

 
The captions in this Agreement are inserted only as a matter of convenience and
for reference and shall not be deemed to define, limit, enlarge, or describe the
scope of this Agreement or the relationship of the parties, and shall not affect
this Agreement or the construction of any provisions herein.
 
 
3

--------------------------------------------------------------------------------

 


12.  
COUNTERPARTS

 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original.


13.  
MODIFICATION



No change, modification, addition, or amendment to this Agreement shall be valid
unless in writing and signed by all parties hereto.


14.  
ATTORNEYS FEES



Except as otherwise provided herein, if a dispute should arise between the
parties including, but not limited to arbitration, the prevailing party shall be
reimbursed by the non-prevailing party for all reasonable expenses incurred in
resolving such dispute, including reasonable attorneys' fees.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.
 

"The Company"      "Consultant"             Cerebain Biotech
a Nevada corporation
    Superior Cabinetry Inc.            
/s/ Eric Clemons
   
/s/ Zbigniew Salnik
 
Name: Eric Clemons
   
Name: Zbigniew Salnik
 
Its: President
   
Its: President
 

 
 
4

--------------------------------------------------------------------------------

 